DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/CN2019/021456 filed on 3/8/2019, which claims priority to U.S. application 16/051,405 filed on 7/31/2018 and 16/051,417 filed on 7/31/2018; and provisional application 62/690,954 filed on 6/28/2018 and 62/674,596 filed on 5/21/2018. Claims 22-41 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-31 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-17 of U.S. Patent No. 10931457. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22-31 of the instant application are anticipated by the claims of the Patent, and claims 33-41 are obvious variation of claims of the Patent. 
Regarding claims 22-31 and 33-41, the Patent discloses as set forth below:

Claims of the Instant Application (17/042,058)
Claims of the Patent (10931547)
Claim 22:
For a network forwarding element, a data-plane circuit for forwarding data messages within a network, the data-plane circuit comprising:
a plurality of programmable stages to process data messages received by the data-plane circuit,

a first set of programmable stages to perform data message forwarding operations to process received data messages for forwarding to a network, and
a second set of programmable stages to (i) generate probabilistic statistical values regarding the processed data message flows and (ii) based on the generated probabilistic statistical values, identify and designate a subset of the processed data message flows to be part of large data message flows.

For a network forwarding element, a data-plane circuit for forwarding data messages within a network, the data-plane circuit comprising:

the plurality of programmable stages comprising
a first set of programmable stages to perform data message forwarding operations to process received data messages for forwarding within the network, and
a second set of programmable stages to implement a detection circuit that is to (i) generate probabilistic statistical values regarding processed data message flows, (ii) based on the generated probabilistic statistical values, identify and designate a subset of the processed data messages to be part of large data message flows, the large message flows comprising one or more of: heavy hitter flows, elephant flows, or mega flows.

The data-plane circuit of claim 22, wherein
the programmable stages comprise programmable message processing stages,
a first set of the programmable message processing stages is to perform the data message forwarding operations of the data-plane circuit after the first set of the programmable message processing stages are programmed to process data tuples associated with the received 
a second set of programmable message processing stages to perform large-flow detection after the second set of the programmable message processing stages are programmed to perform large-flow detection operations.

The data-plane forwarding circuit of claim 1, wherein the plurality of programmable stages comprise message processing stages with a set of programmable components,
a first set of programmable message processing stages is to perform the data message forwarding operations of the data-plane circuit when the first set of programmable components are programmed to process data tuples associated 
a second set of programmable message processing stages are to implement a large-flow detection circuit when the programmable components of the set of programmable components are programmed to perform large-flow detection operations of the detection circuit.

The data-plane circuit of claim 22, wherein
identify and designate a subset of the processed data message flows to be part of large data message flows comprises:
store probabilistic statistical values for the data message flows processed by the first set of programmable stages; and
generate probabilistic statistical values regarding the processed data message flows, store the generated probabilistic statistical values, and identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values.
Claim 3:
 The data-plane forwarding circuit of claim 1, wherein the data-plane circuit comprises a plurality of stateful processing units in at least a subset of the second set of programmable stages,
the stateful processing units comprise a plurality of stateful storages, and the detection circuit comprises:
a set of stateful storages to store probabilistic statistical values for the data message flows processed by the first set of programmable stages; and
a set of stateful processing units to generate the probabilistic statistical values regarding the processed data message flows, to store the generated probabilistic statistical values in the set of stateful storages, and to identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values.

The data-plane circuit of claim 22, wherein for a received data message, the second set of programmable stages is to:
generate at least one address value based on a set of identifiers associated with the received data message,
use the generated at least one address value to identify a location in a storage, and
based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location.
Claim 4:
 The data-plane forwarding circuit of claim 1, wherein for a received data message, the detection circuit is to generate at least one address value based on a set of identifiers associated with the data message, use the generated at least one address value to identify a location in a storage, and based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location.
Claim 26:
The data-plane circuit of claim 22, wherein for a received data message, the second set of programmable stages is to:
generate a plurality of address value based on a set of identifiers associated with the data message,
use the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, increment a plurality of probabilistic statistical values stored at the plurality of the identified locations.
Claim 5:
The data-plane forwarding circuit of claim 1, wherein for a received data message, the detection circuit is to generate a plurality of address value based on a set of identifiers associated with the data message, 
use the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, increment a plurality of probabilistic statistical values stored at the plurality of the identified storage locations.
Claim 27:
The data-plane circuit of claim 26, wherein the set of attributes comprise a set of flowing-identifying 

The data-plane forwarding circuit of claim 5, wherein the set of identifiers associated with the 

The data-plane circuit of claim 26, wherein the second set of programmable stages comprises a set of one or more hash generators to generate a plurality of hash values from the set of flow-identifying header values of the received data message, said hash values to serve as the plurality of generated address values to identify the plurality of locations in a set of storage.
Claim 7:
The data-plane forwarding circuit of claim 6, wherein the detection circuit comprises a set of one or more hash generators that generate a plurality of hash values from the set of flow-identifying header values of the data message, said hash values to serve as the generated address values for identifying the plurality of identified storage locations.
Claim 29:
The data-plane circuit of claim 26, wherein
the plurality of generated address values comprise first and second sets of a plurality of address values,
a set of address values to identify a different set of storage locations,
a set of storage locations to store probabilistic statistical values that are updated for the received data message, but only the probabilistic set of values stored in one set of storage locations is analyzed to determine whether the data message is part of a large data message flow.
Claim 8:
The data-plane forwarding circuit of claim 5, wherein the plurality of generated address values comprise first and second sets of a plurality of address values,
a set of address values to identify a different set of storage locations, and a set of storage locations to store probabilistic statistical values that are updated for the received data message, but only the probabilistic values stored in one set of storage locations is analyzed to determine whether the data message is part of a large data message flow.
Claim 30:

use a set of interleaving criteria to select a storage-location set that stores the probabilistic statistical values to analyze, the set of interleaving criteria to interleave use of the first and second sets of storage locations as the set of storage locations that store the probabilistic statistical values to analyze.

The data-plane forwarding circuit of claim 8, wherein for a received data message, the 

The data-plane circuit of claim 22 further comprising a plurality of ports to receive and transmit data messages.
Claim 10:
The data-plane forwarding circuit of claim 1 further comprising a plurality of ports to receive and transmit data messages.
Claim 33:
A method of detecting large data message flows, the method comprising:
in a data-plane circuit:
processing data messages received by the data-plane circuit,
performing, using a first set of programmable stages data message, forwarding operations to process received data messages for forwarding to a network and
generating, using a second set of programmable stages, (i) probabilistic statistical values regarding the processed data message flows and (ii) based on the generated probabilistic statistical values, 

A computer-implemented method performed by a data-plane circuit of a network forwarding element, the method comprising:
performing data message forwarding operations to process received data messages for forwarding to a network element and
configuring programmable stages of the data-plane circuit to (i) generate probabilistic statistical values regarding processed data message flows, (ii) based on the generated probabilistic statistical values, identify and designate a subset of the processed data messages to be part of large data message flows, the large message flows 

The method of claim 33, wherein:
identifying and designating a subset of the processed data message flows to be part of large data message flows comprises:
generating probabilistic statistical values regarding the processed data message flows,
storing the generated probabilistic statistical values, and
identifying the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values.
Claim 13:
The method of claim 11, comprising:
using a set of stateful storages to store probabilistic statistical values of processed data message flows and
using a set of stateful processing units to generate the probabilistic statistical values regarding the processed data message flows, to store the generated probabilistic statistical values in the set of stateful storages, and to identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values.
Claim 35:
The method of claim 33, comprising:
in the data-plane circuit:
generating at least one address value based on a set of identifiers associated with the received data message,
using the generated at least one address value to identify a location in a storage, and
based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location.
Claim 14:
The method of claim 11, comprising:
generating at least one address value based on a set of identifiers associated with the data message;
using the at least one generated address value to identify a location in a storage; and
based on a set of attributes of the received data message, incrementing a probabilistic statistical value stored at the identified storage location.

The method of claim 33, comprising:
in the data-plane circuit:
generating a plurality of address value based on a set of identifiers associated with the data message,
using the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, incrementing a plurality of probabilistic statistical values stored at the plurality of the identified locations.
Claim 15:
 The method of claim 11, comprising:
for a received data message, generating a plurality of address values based on a set of identifiers associated with the data message;
using the plurality of generated address values to identify a plurality of locations in a set of storage; and
based on a set of attributes of the received data message, incrementing a plurality of probabilistic statistical values stored at the plurality of the identified storage locations.
Claim 37:
The method of claim 36, wherein the set of attributes comprise a set of flowing-identifying header values that identify a flow associated with the received data message.
Claim 16:
The method of claim 15, wherein the set of identifiers associated with the data message comprise a set of flow identifying header values that identify a flow associated with the data message.
Claim 38:
The method of claim 36, comprising:
generating a plurality of hash values from the set of flow-identifying header values of the received data message, wherein the hash values provide the plurality of generated address values to identify the plurality of locations in a set of storage.
Claim 17:
The method of claim 16, comprising:
generating a plurality of hash values from the set of flow identifying header values of the data message, the hash values to serve as the generated address values for identifying the plurality of storage locations.
Claim 39:
The method of claim 36, wherein

a set of address values identify a different set of storage locations,
a set of storage locations store probabilistic statistical values that are updated for the received data message, but only the probabilistic set of values stored in one set of storage locations is analyzed to determine whether the data message is part of a large data message flow.

Claim 40:
A non-tangible computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to:
configure a data-plane circuit of a forwarding element to:
process data messages received by the data-plane circuit,
perform data message forwarding operations to process received data messages for forwarding to a network, and
perform large flow detection by (i) generate probabilistic statistical values regarding the processed data message flows and (ii) based on the generated probabilistic statistical values, identify and designate a subset of the processed 

Claim 41:
The computer-readable medium of claim 40, wherein to identify and designate a subset of the processed data message flows to be part of large data message flows, the data-plane circuit is to:
store probabilistic statistical values for the data message flows processed by the first set of programmable stages; and
generate probabilistic statistical values regarding the processed data message flows, store the generated probabilistic statistical values, and identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values.
See claim 3


Regarding claim 22, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because the conflicting claims include similar features of a plurality of programmable stages for processing data messages received by the data-place circuit; a first set of programmable stages to perform data message forwarding operations; and a second set of programmable stages to generate probabilistic statistical values regarding the processed data message flows and identifying and designating a subset of data message flows to be part of large data message flows based on the generated probabilistic statistical values. 
Thus, all the elements of the instant application claim 22 are found in the Patent claim 1. Since instant application claim 22 is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent. 

Independent claims 33 and 40 are related to a method and computer readable medium for detecting large data message flows, respectively, with similar features as claim 22. These claims are obvious variations of Patent claims 11 (a computer-implemented method) and the network forwarding element of claim 1 because they include similar features as Patent claims 11 and 1 (see table above).
Dependent claims 34-39 and 41 are not patentably distinct from claims 3, 8 and 13-17 of the Patent (see table above). 


Claim Objections

Claim 32 is objected to because of the following informalities:  Claim 32 line 1 should be reworded to clarify that claim further comprises a control-plane circuit to program the data-plane circuit.  Appropriate correction is required.


Claim Rejections/Analysis - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim 40 recites, inter alia, “A non-tangible computer-readable medium…”  
It is noted that the term “non-tangible” is not commonly used in the art to describe a computer-readable medium. After close inspection, Examiner respectfully notes that the disclosure, as a whole, does not provide a specific definition of this term. The broadest reasonable interpretation of a claim drawn per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. As a result, the claims pertains to non-statutory subject matter and must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Claim 41 depends on claim 40 and is also rejected for the same reasons mentioned above for claim 40.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the set of flow-identifying header values…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-28, 31-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pettit et al. (US 2015/0163142; provided in Applicant’s IDS dated 9/25/2020, hereinafter Pettit) in view of Sinha (US 7369557; provided in Applicant’s IDS dated 9/25/2020).

Regarding claim 22, Pettit discloses for a network forwarding element, a data-plane circuit for forwarding data messages within a network, the data-plane forwarding circuit comprising: a plurality of programmable stages to process data messages received by the data-plane circuit [Pettit discloses a forwarding element that receives a packet, inspects the packet and processes it (Pettit Figure 1 and paragraph 0023). The data includes a group of tuples (Pettit paragraph 0056). As shown in Figure 1, there are several stages of the process – i.e. receiving a packet, identifying size, processing the packet, etc., which means that a data-plane circuit is implicit. Pettit Figure 3 further discloses several stages for processing a packet by a forwarding element (Pettit Figure 3 and paragraphs 0043-0044)];
The plurality of programmable stages comprising; a first set of programmable stages to perform data message forwarding operations to process received data messages for forwarding to a network [Pettit Figure 3 shows an example of packet processing in a forwarding element where during stages 2, 3, 
Pettit does not expressly disclose the features of generating probabilistic statistical values regarding the processed data message flows, and based on the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows.
However, in the same or similar field of invention, Sinha discloses a method and a system for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters (Sinha column 4 lines 21-24). The flow distribution unit maintains a Bloom filter for each processors and a lookup is performed in all the filters. The packet is forwarded to corresponding processor according to the match in Bloom filters (Sinha column 4 lines 53-58). A Bloom filter is a probabilistic data structure which is used to determine if an element might be part of a set (i.e. group or subset) (Sinha column 4 lines 64-66). Thus, Sinha discloses that probabilistic data structures are generated (maintains probabilistic data structures), associating flow control probabilistic data structure with each processor, and directing the packets in a flow to appropriate processor based on Bloom filters or probabilistic values, which is same as designating a subset of packets based on probabilistic values.
As Pettit already discloses regarding identifying size of the packet and determining elephant or large flows (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit and Sinha to have the features of generating probabilistic statistical values regarding the processed data message flows, and based on the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows. The suggestion/motivation would have been to provide improved techniques for routing flows (Sinha column 2 lines 65-67, column 7 lines 30-35).

claim 23, Pettit and Sinha disclose the data-plane circuit of claim 22. Pettit and Sinha further disclose wherein the programmable stages comprise programmable message processing stages,
a first set of the programmable message processing stages is to perform the data message forwarding operations of the data-plane circuit after the first set of the programmable message processing stages are programmed to process data tuples associated with the received messages to forward the data messages to network [Pettit Figure 3 shows an example of packet processing in a forwarding element where during stages 2, 3, the forwarding element finds a flow table entry to process the packet (Pettit paragraphs 0044 and 0046); and outputs the packet in the network through a port during another stage (Pettit paragraph 0048). The data includes a group of tuples (Pettit paragraph 0056)], and
A second set of programmable message processing stages to perform large-flow detection after the second set of the programmable message processing stages are programmed to perform large-flow detection operations [Pettit discloses that one of the stage (e.g. third stage in Figure 5) may act as an elephant flow (i.e. large flow) detector where the size of the packet may be identified (Pettit paragraph 0056); indicating large-flow detection]. In addition, the same motivation is used as the rejection of claim 22.

Regarding claim 24, Pettit and Sinha disclose the data-plane circuit of claim 22. Pettit and Sinha further disclose wherein identify and designate a subset of the processed data message flows to be part of large data message flows comprises: store probabilistic statistical values for the data message flows processed by the first set of programmable stages; and generate probabilistic statistical values regarding the processed data message flows, store the generated probabilistic statistical values, and identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values [Sinha discloses that a flow state is created during the processing of a packet of the flow and the state is saved in memory for subsequent packets. A distributed memory multi-processor system may maintain a per flow state (Sinha column 1 lines 15-25). Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and 

Regarding claim 25, Pettit and Sinha disclose the data-plane circuit of claim 22. Pettit and Sinha further disclose wherein for a received data message, the second set of programmable stages is to: generate at least one address value based on a set of identifiers associated with the received data message, use the generated at least one address value to identify a location in a storage, and based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location [Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the counting Bloom filter is incremented (i.e. incrementing a probabilistic statistical value stored)]. In addition, the same motivation is used as the rejection of claim 22. 

Regarding claim 26, Pettit and Sinha disclose the data-plane circuit of claim 22. Pettit and Sinha further disclose wherein for a received data message, the second set of programmable stages is to: generate a plurality of address value based on a set of identifiers associated with the data message, use the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, increment a plurality of probabilistic statistical values stored at the plurality of the identified locations [As mentioned above, Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the counting Bloom filter is 

Regarding claim 27, Pettit and Sinha disclose the data-plane circuit of claim 26. Pettit and Sinha further disclose wherein the set of attributes comprise a set of flowing-identifying header values that identify a flow associated with the received data message [Pettit discloses that the data in the received packet includes header values (e.g. tuples) (Pettit paragraph 0056). Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); which indicates a set of slowing-identifying header values for identifying a flow]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 28, Pettit and Sinha disclose the data-plane circuit of claim 26. Pettit and Sinha further disclose wherein the second set of programmable stages comprises a set of one or more hash generators to generate a plurality of hash values from the set of flow-identifying header values of the received data message, said hash values to serve as the plurality of generated address values to identify the plurality of locations in a set of storage [Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); Sinha further discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46); indicating hash values serving as address for identifying storage locations]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 31, Pettit and Sinha disclose the data-plane circuit of claim 22. Pettit and Sinha further disclose regarding a plurality of ports to receive and transmit data messages [Pettit Figure 3 (step 

Regarding claim 32, Pettit and Sinha disclose the data-plane circuit of claim 22. Pettit and Sinha further disclose regarding a control-plane circuit to program the data-plane circuit [Pettit Figure 1 discloses several stages of process including receiving a packet, identifying size, processing the packet, etc., which indicates a data-plane circuit. Pettit Figures 3-5 show examples of packet processing in a forwarding element which includes Kernel module which checks datapath, and may also check flow entries to process the packet (Pettit paragraph 0040); indicating a control plane function. In some cases control function can be used to generate and push a flow or rule into datapath (Pettit paragraph 0041). In other examples, a network controller may push management data to forwarding elements and establish data tunnels between two machines (Pettit paragraphs 0068-0070). This indicates a control-plane circuit to program the data-plane circuit]. In addition, the same motivation is used as the rejection of claim 22.

Regarding claim 33, Pettit discloses a method of detecting large data message flows, the method comprising: in a data-plane circuit: processing data messages received by the data-plane circuit [Pettit discloses a forwarding element that receives a packet, inspects the packet and processes it (Pettit Figure 1 and paragraph 0023). The data includes a group of tuples (Pettit paragraph 0056). As shown in Figure 1, there are several stages of the process – i.e. receiving a packet, identifying size, processing the packet, etc., which means that a data-plane circuit is implicit. Pettit Figures 3-5 show examples of packet processing in a forwarding element which includes Kernel module which checks datapath, and may also check flow entries to process the packet (Pettit paragraph 0040); indicating a control plane function. Pettit Figure 3 further discloses several stages for processing a packet by a forwarding element (Pettit Figure 3 and paragraphs 0043-0044)],
 Performing, using a first set of programmable stages data message, forwarding operations to process received data messages for forwarding to a network [Pettit Figure 3 shows an example of packet 
Pettit does not expressly disclose the features of generating probabilistic statistical values regarding the processed data message flows and based on the generated probabilistic statistical values, identifying and designating, using the second set of programmable stages, a subset of the processed data message flows to be part of large data message flows.
However, in the same or similar field of invention, Sinha discloses a method and a system for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters (Sinha column 4 lines 21-24). The flow distribution unit maintains a Bloom filter for each processors and a lookup is performed in all the filters. The packet is forwarded to corresponding processor according to the match in Bloom filters (Sinha column 4 lines 53-58). A Bloom filter is a probabilistic data structure which is used to determine if an element might be part of a set (i.e. group or subset) (Sinha column 4 lines 64-66). Thus, Sinha discloses that probabilistic data structures are generated (maintains probabilistic data structures), associating flow control probabilistic data structure with each processor, and directing the packets in a flow to appropriate processor based on Bloom filters or probabilistic values, which is same as designating a subset of packets based on probabilistic values.
As Pettit already discloses regarding identifying size of the packet and determining elephant or large flows (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit and Sinha to have the features of generating probabilistic statistical values regarding the processed data message flows and based on the generated probabilistic statistical values, identifying and designating, using the second set of programmable stages, a subset of the processed data message flows to be part of large data message flows. The suggestion/motivation would have been to provide improved techniques for routing flows (Sinha column 2 lines 65-67, column 7 lines 30-35).

Regarding claim 34, Pettit and Sinha disclose the method of claim 33. Pettit and Sinha further disclose wherein: identifying and designating a subset of the processed data message flows to be part of large data message flows comprises: generating probabilistic statistical values regarding the processed data message flows, storing the generated probabilistic statistical values, and identifying the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values [Sinha discloses that a flow state is created during the processing of a packet of the flow and the state is saved in memory for subsequent packets. A distributed memory multi-processor system may maintain a per flow state (Sinha column 1 lines 15-25). Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Thus, Bloom filters correspond to the probabilistic data structures based on which the flow are directed to appropriate processor]. In addition, the same motivation is used as the rejection of claim 33. 

Regarding claim 35, Pettit and Sinha disclose the method of claim 33. Pettit and Sinha further disclose regarding in the data-plane circuit: generating at least one address value based on a set of identifiers associated with the received data message, using the generated at least one address value to identify a location in a storage, and based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location [Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the counting Bloom filter is incremented (i.e. incrementing a probabilistic statistical value stored)]. In addition, the same motivation is used as the rejection of claim 33. 

Regarding claim 36, Pettit and Sinha disclose the method of claim 33. Pettit and Sinha further disclose regarding in the data-plane circuit: generating a plurality of address value based on a set of identifiers associated with the data message, using the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, incrementing a plurality of probabilistic statistical values stored at the plurality of the identified locations [As mentioned above, Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the counting Bloom filter is incremented (Sinha column 6 lines 55-63) (i.e. incrementing a probabilistic statistical values stored)]. In addition, the same motivation is used as the rejection of claim 33. 

Regarding claim 37, Pettit and Sinha disclose the method of claim 36. Pettit and Sinha further disclose wherein the set of attributes comprise a set of flowing- identifying header values that identify a flow associated with the received data message [Pettit discloses that the data in the received packet includes header values (e.g. tuples) (Pettit paragraph 0056). Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); which indicates a set of slowing-identifying header values for identifying a flow]. In addition, the same motivation is used as the rejection of claim 36. 

Regarding claim 38, Pettit and Sinha disclose the method of claim 36. Pettit and Sinha further disclose regarding generating a plurality of hash values from the set of flow-identifying header values of the received data message, wherein the hash values provide the plurality of generated address values to 

Regarding claim 40, Pettit discloses a non-tangible computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: configure a data-plane circuit of a forwarding element to: process data messages received by the data-plane circuit [Pettit discloses a forwarding element that receives a packet, inspects the packet and processes it (Pettit Figure 1 and paragraph 0023). The data includes a group of tuples (Pettit paragraph 0056). As shown in Figure 1, there are several stages of the process – i.e. receiving a packet, identifying size, processing the packet, etc., which means that a data-plane circuit is implicit. Pettit Figures 3-5 show examples of packet processing in a forwarding element which includes Kernel module which checks datapath, and may also check flow entries to process the packet (Pettit paragraph 0040); indicating a control plane function. Pettit Figure 3 further discloses several stages for processing a packet by a forwarding element (Pettit Figure 3 and paragraphs 0043-0044). See Pettit paragraph 0082 for embodiments including computer-readable medium.], 
Perform data message forwarding operations to process received data messages for forwarding to a network [Pettit Figure 3 shows an example of packet processing in a forwarding element where during stages 2, 3, the forwarding element finds a flow table entry to process the packet (Pettit paragraphs 0044 and 0046); and outputs the packet in the network through a port during another stage (Pettit paragraph 0048)]. Pettit further discloses a second set of programmable stages to detect large flows [Pettit discloses that one of the stage (e.g. third stage in Figure 5) may act as an elephant flow detector where the size of the packet may be identified (Pettit paragraph 0056)]. Pettit further discloses a 
Pettit does not expressly disclose the features of generating probabilistic statistical values regarding the processed data message flows and based on the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows.
However, in the same or similar field of invention, Sinha discloses a method and a system for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters (Sinha column 4 lines 21-24). The flow distribution unit maintains a Bloom filter for each processors and a lookup is performed in all the filters. The packet is forwarded to corresponding processor according to the match in Bloom filters (Sinha column 4 lines 53-58). A Bloom filter is a probabilistic data structure which is used to determine if an element might be part of a set (i.e. group or subset) (Sinha column 4 lines 64-66). Thus, Sinha discloses that probabilistic data structures are generated (maintains probabilistic data structures), associating flow control probabilistic data structure with each processor, and directing the packets in a flow to appropriate processor based on Bloom filters or probabilistic values, which is same as designating a subset of packets based on probabilistic values.
As Pettit already discloses regarding identifying size of the packet and determining elephant or large flows (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit and Sinha to have the features of generating probabilistic statistical values regarding the processed data message flows and based on the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows. The suggestion/motivation would have been to provide improved techniques for routing flows (Sinha column 2 lines 65-67, column 7 lines 30-35).

Regarding claim 41, Pettit and Sinha disclose the computer-readable medium of claim 40. Pettit and Sinha further disclose wherein to identify and designate a subset of the processed data message flows to be part of large data message flows, the data-plane circuit is to: store probabilistic statistical . 


Allowable Subject Matter

Claims 29-30, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 39 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the plurality of generated address values comprise first and second sets of a plurality of address values, a set of address values to identify a different set of storage locations, a set of storage locations to store probabilistic statistical values that are updated for the received data message, but only the probabilistic set of values stored in one set of storage locations is analyzed to determine whether the data message is part of a large data message flow; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414